Warrick Unit #4 COAL SUPPLY AGREEMENT THIS COAL SUPPLY AGREEMENT (“Agreement”) is entered into effective the 1st day of January, 2009, between VECTREN FUELS, INC., an Indiana corporation (“Seller”), whose principal business address is One Vectren Square, Evansville, Indiana 47708, and SOUTHERN INDIANA GAS AND ELECTRIC COMPANY d/b/a VECTREN POWER SUPPLY, INC. (“Buyer”), whose principal business address is One Vectren Square, Evansville, Indiana 47708. WITNESSETH, That: WHEREAS, Buyer desires to secure to the extent of the quantities and for the period hereinafter stated, a supply of bituminous coal of the quality hereinafter set forth, for use in its Warrick Unit 4 generating plant (“Plant”); and WHEREAS, Seller represents that it is experienced in the commercial production and preparation of coal and that it owns, has leased, or controls the hereinafter mentioned reserves of bituminous coal which are assigned to its Cypress Creek, Prosperity and Oaktown Mines (“Seller’s Mines” or “Mines”); and WHEREAS, Seller desires to sell coal to Buyer and Buyer desires to buy coal from Seller, upon the terms and conditions hereinafter set forth. NOW THEREFORE, in consideration of the mutual covenants contained herein, Seller agrees to sell and deliver coal to Buyer and Buyer agrees to purchase and accept delivery of coal from Seller, pursuant to the terms and conditions set forth as follows: ARTICLE I AGREEMENT OF SALE AND PURCHASE 1.1 Sale and Purchase; Source of Coal.Seller agrees to sell and Buyer agrees to purchase, the quantity and quality of coal specified herein, on the terms and subject to the conditions hereinafter set forth.The source of coal to be supplied under this Agreement shall be the Seller’s Mines.Alternate Source Coal, as defined hereinafter, may be supplied by Seller, subject to the provisions of Section 6.5 of this Agreement. 1.2 Dedication of Reserves.Seller represents that it owns or has leased, and will dedicate and set aside for this Agreement, such quality and quantity of coal reserves at Seller’s Mines, as are required for full performance of Seller’s obligations hereunder.Seller represents and warrants that it has the legal right to mine and sell such coal reserves.Seller will not sell, nor contract to sell to others, coal from said reserves in such quantity as to jeopardize Seller’s ability to deliver the total quantity of coal Seller is obligated to deliver to Buyer under this Agreement. 1.3 Annual Delivery Plan.Seller has dedicated and set aside for this Agreement such quality and quantity of coal reserves at Seller’s Mines as are required for full performance of Seller’s obligations hereunder.Seller warrants that such reserves are assigned to Seller’s Cypress Creek, Prosperity and Oaktown Mines.Because the availability of coal may vary from each of Seller’s Mines during certain periods, Buyer and Seller hereby agree, on an annual basis, to meet to discuss, coordinate, and agree to a plan (“Annual Delivery Plan”) for the delivery of coal to Buyer’s Plant.The Annual Delivery Plan shall specify the source and volumes from each source to be delivered to the Plant under this Agreement.Transportation charges for delivering coal to Buyer’s Plant from either of Seller’s Mines shall be determined in Accordance with Section 4.1 and Section 6.5.When developing the Annual Delivery Plan, every attempt shall be made to deliver coal to Buyer in accordance with Buyer’s instructions.Coal delivered according to the Annual Delivery Plan shall also meet the coal quality specifications outlined in Exhibit A. 1.4 Title and Risk of Loss.The sale of coal under this Agreement shall occur, and ownership and risk of loss shall pass from Seller to Buyer, upon delivery of the coal at the Plant. 1.5 Opening of Oaktown Mine. Buyer acknowledges that Seller’s Oaktown Mine is still in the construction/development phase, that the Oaktown Mine is not forecast to commence production until May 2009, or be operating at full capacity (250,000 tons/mo.) until the first quarter of 2010, that Seller’s ability to deliver coal from Seller’s Oaktown Mine in the full quantities contemplated under the 2009 Annual Delivery Planis contingent upon Seller’s Oaktown Mine phasing in 2009 monthly production, commencing May, 2009, at the following monthly rates (in 000’s): May63 June83 July109 August145 September145 October146 November219 December Seller’s ability to deliver coal at the contemplated levels in 2010 and thereafter is contingent upon the Oaktown Mine operating at its projected full capacity from and after January, 2010.
